UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6926



JEFFREY T. BURNS,

                                             Plaintiff - Appellant,

          versus


MRS. BLOUNT,

                                              Defendant - Appellee,

          and

RONALD AVERY; LIEUTENANT BATTLE; SERGEANT
BEASLEY; OFFICER JACOBS; OFFICER KRULL,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-58-5-F)


Submitted:     September 11, 1997      Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey T. Burns, Appellant Pro Se.    Reid Russell, PATTERSON,
DILTHEY, CLAY & BRYSON, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinions partially accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Burns v.
Blount, No. CA-95-58-5-F (E.D.N.C. Aug. 14, 1996 & June 17, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2